                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                        No. 7:19-CV-1-FL


 FRANK R. GONZALEZ, III,                        )
                                                )
                        Plaintiff,              )
                                                )
                      v.                        )
                                                )                   ORDER
 ANDREW SAUL, Commissioner of                   )
 Social Security,                               )
                                                )
                        Defendant.              )



       This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge James E. Gates, regarding the parties’ cross-motions for judgment

on the pleadings. No objections to the M&R have been filed, and the time within which to make any

objection has expired. This matter is ripe for ruling.

       Upon careful review of the M&R and of the record generally, having found no clear error,

the court hereby ADOPTS the recommendation of the magistrate judge as its own, and, for the

reasons stated therein, plaintiff’s motion is GRANTED, defendant’s motion is DENIED, and this

matter is REMANDED to defendant pursuant to sentence four of 42 U.S.C. § 405(g) for further

proceedings consistent with the M&R. The clerk of court is directed to close the case.

       SO ORDERED, this the 10th day of March, 2020.

                                                           ______________________________
                                                           LOUISE W. FLANAGAN
                                                           United States District Judge
